 
EXHIBIT 10.4
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
 
THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into as of the [ ]th day of [ ], 2012, by and between FlatWorld
Acquisition Corp., a British Virgin Islands business company organized with
limited liability (the “Company”), and FWAC Holdings Limited, a British Virgin
Islands business company limited by shares (the “Initial Securityholder”). This
Agreement amends and restates, in its entirety, that certain registration rights
agreement between the Company and the Initial Securityholder dated as of
December 9, 2010 (the “Original Registration Agreement”).
 
WHEREAS, on (a) July 9, 2010 the Initial Securityholder purchased 1,078,125
ordinary shares of the Company, no par value (the “Ordinary Shares”),
representing all of the Ordinary Shares issued and outstanding at such time, (b)
October 8, 2010, the Company effected a 0.933333 for 1 Ordinary Share
combination, the result of which left the Initial Securityholder with 1,006,250
Ordinary Shares, (c) November 9, 2010, the Company effected a 0.5714286 for 1
Ordinary Share combination, the result of which left the Initial Securityholder
with 575,000 Ordinary Shares, and (d) December 9, 2010, the Company effected a
1.100 for 1 Ordinary Share split, the result of which left the Initial
Securityholder with 632,500 Ordinary Shares, representing all of the issued and
outstanding Ordinary Shares prior to the consummation of the Company’s initial
public offering (the “Initial Shares”); and
 
WHEREAS, pursuant to that certain letter agreement between the Initial
Securityholder and the Company regarding the initial public offering of the
Company, dated December 9, 2010, the Initial Securityholder subsequently
forfeited 58,625 Ordinary Shares in connection with the partial exercise of the
initial public offering underwriter’s over-allotment option, such that
subsequent to such forfeiture, Initial Securityholder owned 573,875 Ordinary
Shares of the Company; and
 
WHEREAS, the Initial Securityholder, pursuant to a Warrant Subscription
Agreement with the Company, as amended, purchased 2,000,000 warrants in a
private placement transaction occurring simultaneously with or prior to the
consummation of the Company’s initial public offering (the “Insider Warrants”);
and
 
WHEREAS, Orchid Island Capital, Inc., a Maryland corporation (“Orchid Island”),
Bimini Capital Management, Inc., a Maryland corporation, Bimini Advisors, LLC, a
Maryland limited liability company, the Company, FTWA Orchid Merger Sub LLC, a
Maryland limited liability company and wholly-owned subsidiary of the Company
(“Merger Sub”), and the Initial Securityholder, entered into the Agreement and
Plan of Reorganization, dated as of July 26, 2012 (the “Merger Agreement”),
pursuant to which, at the Effective Time (as defined in the Merger Agreement),
Orchid Island will merge with and into Merger Sub (the “Merger”), with Merger
Sub continuing as the surviving entity in the Merger; and
 
WHEREAS, pursuant to the transactions contemplated by the Merger Agreement,
Initial Securityholder entered into the FWAC Holdings Share Repurchase Agreement
dated July 26, 2012 between Initial Securityholder and the Company (the “FWAC
 
 
1

--------------------------------------------------------------------------------

 
 
 
Holdings Share Repurchase Agreement”) whereby the Company shall repurchase from
Initial Securityholder all 573,875 Ordinary Shares held by Initial
Securityholder for consideration consisting of (i) aggregate cash consideration
of $1,154,281.00 and (ii) warrants to purchase 2,000,000 Ordinary Shares of
FlatWorld at an exercise price of $9.25 (the “New Sponsor Warrants”).
 
WHEREAS, at the Closing of the Share Purchase (both terms having been defined in
the FWAC Holdings Share Repurchase Agreement), the Company shall issue the New
Sponsor Warrants to the Initial Securityholder; and
 
WHEREAS, Initial Securityholder and the Company desire to enter into this
Agreement to provide the Initial Securityholder with certain rights relating to
the registration of the Initial Shares, the registration of the Insider Warrants
and the registration of the New Sponsor Warrants.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.   DEFINITIONS. The following capitalized terms used herein have the following
meanings:
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the U.S. Securities and Exchange Commission, or any successor
agency.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder, all as the
same shall be in effect at the time.
 
“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and such registration statement
becoming effective.
 
“Registrable Securities” means (i) the Initial Shares, (ii) the Insider Warrants
(and underlying Ordinary Shares), (iii) the New Sponsor Warrants (and underlying
Ordinary Shares) and (iv) any other equity security of the Company issued or
issuable with respect to any such Initial Shares, Insider Warrants, New Sponsor
Warrants or Ordinary Shares by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, amalgamation,
consolidation or reorganization. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under
 
 
 
2

--------------------------------------------------------------------------------

 
the Securities Act; (c) such securities shall have ceased to be outstanding; or
(d) the entire amount of the Registrable Securities held by any holder may be
sold in a single sale, in the opinion of counsel reasonably satisfactory to the
Company without any limitation as to volume or manner of sale pursuant to Rule
144 (or any successor rule or regulation) under the Securities Act.
 
“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities (other than a
registration statement on Form F-4, F-8, S-4 or S-8, or their successors, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity).
 
“Release Date” means the date on which the Initial Shares or Insider Warrants,
as the case may be, are released from their respective lockup restrictions.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
 
“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.
 
 
2.   REGISTRATION RIGHTS.
 
 
2.1   Demand Registration.
 
 
    2.1.1 Request for Registration. At any time and from time to time on or
after the Release Date with respect to (i) the Insider Warrants (or Ordinary
Shares underlying the Insider Warrants), (ii) the Insider Shares and (iii) New
Sponsor Warrants (or Ordinary Shares underlying the New Sponsor Warrants), the
holders of a majority-in-interest of the (a) Insider Warrants (or Ordinary
Shares underlying the Insider Warrants) (b) Insider Shares and (c) the New
Sponsor Warrants (or Ordinary Shares underlying the New Sponsor Warrants), as a
class, may each make a written demand for registration under the Securities Act
of all or part of such Registrable Securities (a “Demand Registration”). Any
demand for a Demand Registration shall specify the type and number of such
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. The Company will then notify all holders of Registrable
Securities of the demand, and each holder of Registrable Securities who wishes
to include all or a portion of such holder’s Registrable Securities in the
Demand Registration (each such holder including shares of Registrable Securities
in such registration, a “Demanding Holder”) shall notify the Company of the
number and type of Registrable Securities for which registration is requested
within fifteen (15) calendar days of the receipt by the holder of such notice
from the Company. Upon any such request, the Demanding Holders shall be entitled
to have their Registrable Securities included in the Demand Registration,
subject to Section 2.1.4 and the provisos set forth in Section 3.1.1. The
Company shall
 
 
 
3

--------------------------------------------------------------------------------

 
not be obligated to effect more than an aggregate of three (3) Demand
Registrations with respect to (a) the Insider Warrants (or Ordinary Shares
underlying the Insider Warrants), (b) the Insider Shares or (c) the New Sponsor
Warrants (or Ordinary Shares underlying the New Sponsor Warrants), or any
combination of (a), (b) or (c), under this Section 2.1.1.
 
 
    2.1.2   Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second or third
Registration Statement, as the case may be, until a Registration Statement that
has been filed is counted as a Demand Registration or is terminated.
 
 
    2.1.3   Underwritten Offering. If a majority-in-interest of the Demanding
Holders so elect and such holders so advise the Company as part of their written
demand for a Demand Registration, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering. In such event, the right of any holder to include its Registrable
Securities in such registration shall be conditioned upon such holder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their Registrable Securities through
such underwriting shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the holders initiating the Demand Registration.
 
 
    2.1.4   Reduction of Offering. If the managing Underwriter or Underwriters
for a Demand Registration that is to be an underwritten offering advises the
Company and the Demanding Holders in writing that the dollar amount or number of
shares of Registrable Securities which the Demanding Holders desire to sell,
taken together with all other Ordinary Shares or other securities which the
Company desires to sell and the Ordinary Shares, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other shareholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of shares held by
 
 
 
4

--------------------------------------------------------------------------------

 
 
each such Person, regardless of the number of shares that each such Person has
requested be included in such registration (such proportion is referred to
herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number of
Shares. For the purposes of clarity, if the Demanding Holders hold a combination
of Insider Warrants (or Ordinary Shares underlying the Insider Warrants),
Insider Shares and/or New Sponsor Warrants (or Ordinary Shares underlying the
New Sponsor Warrants), then such term “Registrable Securities” shall, for the
sole purpose of this Section 2.1.4, refer only to either (a) the Insider
Warrants (or Ordinary Shares underlying the Insider Warrants), (b) the Insider
Shares or (c) the New Sponsor Warrants (or Ordinary Shares underlying the New
Sponsor Warrants), as applicable, based solely upon the respective
majority-in-interest seeking such Demand Registration in accordance with Section
2.1.1; (ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Ordinary Shares or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; (iii) third, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (i) and (ii), the Ordinary
Shares or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Shares.
 
 
    2.1.5   Withdrawal. If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, all Demanding Holders shall be withdrawn from such offering and
such registration shall not count as a Demand Registration provided for in
Section 2.1.1.
 
 
2.2   Piggy-Back Registration.
 
 
    2.2.1   Piggy-Back Rights. If at any time on or after the Release Date, the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company including, without
limitation, pursuant to Section 2.1), other than a Registration Statement (i)
filed in connection with any employee stock option or other benefit plan, (ii)
for an exchange offer or offering of securities solely to the Company’s existing
shareholders, (iii) filed in connection with a business combination transaction
in which the Company’s securities are issued to the security holders of the
other party to the transaction or (iv) for a dividend reinvestment plan, then
the Company shall: (x) give written notice of such proposed filing to the
holders of Registrable Securities as soon as practicable but in no event less
than twenty (20) days before the first anticipated filing date of the
Registration Statement with the Commission, which notice shall describe the
amount and type of securities to be included in such
 
 
 
5

--------------------------------------------------------------------------------

 

 offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
the holders of Registrable Securities in such notice the opportunity to register
the sale of such number of shares of Registrable Securities as such holders may
request in writing within ten (10) days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall use its best efforts to cause such
Registrable Securities to be included in such registration and shall use its
best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in a form
reasonably acceptable to the Underwriter or Underwriters selected for such
Piggy-Back Registration.
 
 
    2.2.2   Reduction of Offering. If the managing Underwriter or Underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of Ordinary Shares which the Company desires to sell, taken
together with Ordinary Shares, if any, as to which registration has been
demanded pursuant to written contractual arrangements with persons other than
the holders of Registrable Securities hereunder, the Registrable Securities as
to which registration has been requested under this Section 2.2, and the
Ordinary Shares, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration rights of other shareholders of
the Company, exceeds the Maximum Number of Shares, then the Company shall
include in any such registration:
 
    (a)   If the registration is undertaken for the Company’s account: (i)
first, the Ordinary Shares or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), collectively, the Ordinary Shares or other securities, if
any, comprised of Registrable Securities and the Ordinary Shares or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such persons, Pro Rata, and that can be sold without exceeding the Maximum
Number of Shares;
 
 
    (b)   If the registration is a “demand” registration undertaken at the
demand of persons other than the holders of Registrable Securities, (i) first,
the Ordinary Shares or other securities for the account of the demanding persons
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Ordinary Shares or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), collectively, the Ordinary
Shares
 
 
 
6

--------------------------------------------------------------------------------

 

 or other securities comprised of Registrable Securities and the Ordinary Shares
or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual piggy-back arrangements
with such persons, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares.
 
 
    2.2.3   Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 3.3.
 
 
    2.2.4   Registrations on Form S-3 or F-3. The holders of a
majority-in-interest of the Registrable Securities may at any time and from time
to time, request in writing that the Company register the resale of any or all
of such Registrable Securities on Form S-3, Form F-3 or any similar short-form
registration which may be available at such time (“Form S-3/F-3”); provided,
however, that the Company shall not be obligated to effect such request through
an underwritten offering. Upon receipt of such written request, the Company will
promptly give written notice of the proposed registration to all other holders
of Registrable Securities, and, as soon as practicable thereafter, effect the
registration of all or such portion of such holder’s or holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities or other securities of the Company, if any, of any
other holder or holders joining in such request as are specified in a written
request given within fifteen (15) days after receipt of such written notice from
the Company; provided, however, that the Company shall not be obligated to
effect any such registration pursuant to this Section 2.2: (i) if Form S-3/F-3
is not available for such offering; or (ii) if the holders of the Registrable
Securities, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $500,000. Registrations effected pursuant to this Section
2.2 shall not be counted as Demand Registrations effected pursuant to Section
2.1.
 
 
3.   REGISTRATION PROCEDURES.
 
 
3.1   Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:
 
 
    3.1.1   Filing Registration Statement. The Company shall use its best
efforts to, as expeditiously as possible after receipt of a request for a Demand
 
 

 


 
7

--------------------------------------------------------------------------------

 

Registration pursuant to Section 2.1, prepare and file with the Commission a
Registration Statement on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of all Registrable Securities to be registered thereunder in
accordance with the intended method(s) of distribution thereof, and shall use
its best efforts to cause such Registration Statement to become effective and
use its best efforts to keep it effective for the period required by Section
3.1.3; provided, however, that the Company shall have the right to defer any
Demand Registration for up to thirty (30) days, and any Piggy-Back Registration
for such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to the holders a certificate signed by the Chief Executive Officer of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company, it would be materially detrimental to the Company and its
shareholders for such Registration Statement to be effected at such time;
provided further, that the Company may only exercise this “judgment rejection”
once in any 365-day period in respect of a Demand Registration made in
accordance with the terms of this Agreement.
 
 
    3.1.2   Copies. The Company shall, prior to filing a Registration Statement
or prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.
 
 
    3.1.3   Amendments and Supplements. The Company shall prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn.
 
 
    3.1.4   Notification. After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two (2) business days after
such filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such
 
 
 
8

--------------------------------------------------------------------------------

 

 Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to the holders of
Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the Commission a
Registration Statement or prospectus or any amendment or supplement thereto,
including documents incorporated by reference, the Company shall furnish to the
holders of Registrable Securities included in such Registration Statement and to
the legal counsel for any such holders, copies of all such documents proposed to
be filed sufficiently in advance of filing to provide such holders and legal
counsel with a reasonable opportunity to review such documents and comment
thereon, and the Company shall not file any Registration Statement or prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such holders or their legal counsel shall object.
 
 
    3.1.5   State Securities Laws Compliance. The Company shall use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.
 
 
    3.1.6   Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement on terms and
conditions reasonable to the Company in its sole discretion) and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities. The representations, warranties and
covenants of the Company in any underwriting agreement which are made to or for
the benefit of any Underwriters, to the extent applicable, shall also be made to
and for the benefit of the holders of Registrable Securities included in such
registration statement. No holder of Registrable Securities included in such
registration statement shall be required to make any representations or
warranties in the underwriting agreement except, if applicable, with respect to
such holder’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such holder’s material agreements
and organizational documents, and with respect to written information relating
to such holder that such holder has furnished in writing expressly for inclusion
in such Registration Statement.
 
 
 
9

--------------------------------------------------------------------------------

 

     3.1.7   Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.
 
    3.1.8   Records. The Company shall make available for inspection by the
holders of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any of them in
connection with such Registration Statement.
 
    3.1.9   Opinions and Comfort Letters. The Company shall furnish to each
holder of Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.
 
    3.1.10   Earnings Statement. The Company shall comply, in all material
respects, with all applicable rules and regulations of the Commission and the
Securities Act, and make available to its shareholders, as soon as practicable,
an earnings statement covering a period of twelve (12) months, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder.
 
    3.1.11   Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
registration.
 
    3.1.12   FINRA. The Company shall cooperate with each Holder participating
in the offering and each underwriter, if any, and their respective legal counsel
in connection with any filings required to be made with FINRA.
 
 

 


 
10

--------------------------------------------------------------------------------

 

3.2   Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale registration on Form S-3/F-3 pursuant to
Section 2.2 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.
 
 
3.3   Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration on Form
S-3/F-3 effected pursuant to Section 2.2, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including, without
limitation: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses; (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees); (v) the fees and expenses incurred in connection with the listing of
the Registrable Securities as required by Section 3.1.11; (vi) Financial
Industry Regulatory Authority fees; (vii) fees and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to Section
3.1.9); (viii) the reasonable and documented fees and expenses of any special
experts retained by the Company in connection with such registration and (ix)
the fees and expenses of one legal counsel selected by the holders of a
majority-in-interest of the Registrable Securities included in such
registration. The Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne by such holders. Additionally, in an underwritten
offering, all selling shareholders and the Company shall bear the expenses of
the Underwriter pro rata in proportion to the respective amount of shares each
is selling in such offering.
 
 
3.4   Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection
 
 
 
11

--------------------------------------------------------------------------------

 

 with the Company’s obligation to comply with Federal and applicable state
securities laws.
 
 
4.   INDEMNIFICATION AND CONTRIBUTION.
 
 
4.1   Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Initial Securityholder and each other holder of Registrable
Securities, and each of their respective officers, employees, affiliates,
directors, partners, members, attorneys and agents, and each person, if any, who
controls the Initial Securityholder and each other holder of Registrable
Securities (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) (each, an “Investor Indemnified Party”), from and against
any expenses, losses, judgments, claims, damages or liabilities, whether joint
or several, arising out of or based upon any untrue statement (or allegedly
untrue statement) of a material fact contained in any Registration Statement
under which the sale of such Registrable Securities was registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration; and
the Company shall promptly reimburse the Investor Indemnified Party for any
legal and any other expenses reasonably incurred by such Investor Indemnified
Party in connection with investigating and defending any such expense, loss,
judgment, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such expense,
loss, claim, damage or liability arises out of or is based upon any untrue
statement or allegedly untrue statement or omission or alleged omission made in
such Registration Statement, preliminary prospectus, final prospectus, or
summary prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.
 
 
4.2   Indemnification by Holders of Registrable Securities. Each selling holder
of Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless the Company,
each of its directors and officers and each Underwriter (if any), and each other
selling holder and each other person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
expenses, losses, claims, judgments, damages or liabilities, whether joint or
several, insofar as such expenses, losses, claims, judgments, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or allegedly untrue statement of a material fact contained in
any Registration Statement under which the sale of such Registrable Securities
was registered
 
 
 
12

--------------------------------------------------------------------------------

 

 under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall promptly reimburse the Company, its directors and
officers, and each other selling holder or controlling person for any legal or
other expenses reasonably incurred by any of them in connection with
investigation or defending any such loss, claim, damage, liability or action.
Each selling holder’s indemnification obligations hereunder shall be several and
not joint and shall be limited to the amount of any net proceeds actually
received by such selling holder.
 
 
4.3   Conduct of Indemnification Proceedings. Promptly after receipt by any
person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.
 
 
13

--------------------------------------------------------------------------------

 
4.4   Contribution.
 
    4.4.1   If the indemnification provided for in the foregoing Sections 4.1,
4.2 and 4.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
    4.4.2   The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
 
    4.4.3   The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, the reasonable and documented legal or other expenses incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 4.4, no holder
of Registrable Securities shall be required to contribute any amount in excess
of the dollar amount of the net proceeds (after payment of any underwriting
fees, discounts, commissions or taxes) actually received by such holder from the
sale of Registrable Securities which gave rise to such contribution obligation.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
4.5   Limitations on Indemnification.
 
 
    4.5.1   In the event that a selling holder of Registrable Securities (the
“Indemnifying Holder”) is obligated to pay an amount to the Company pursuant to
Section 4.2 (the “Indemnification Amount”), during a year that the Company
qualifies as a “real estate investment trust” under Sections 856 through 860 of
the Code (a “REIT”), the Indemnifying Holder or its affiliates, as applicable,
shall pay to the Company, from the Indemnification Amount deposited into escrow
in accordance with Section 4.5.2, an amount equal to the lesser of (I) the
Indemnification Amount and (II) the sum of (x) the maximum amount that can be
paid to the Company without causing the Company to fail to meet the requirements
of Sections 856(c)(2) and (3) of the Code determined as if the payment of such
amount did not constitute income described in
 
 
 
14

--------------------------------------------------------------------------------

 

 Sections 856(c)(2) or 856(c)(3) of the Code (“Qualifying Income”), as
determined by the Company independent certified public accountants, plus (y) in
the event the Company receives either (1) a ruling from the Internal Revenue
Service described in Section 4.5.3 or (2) an opinion from the Company’s outside
counsel as described in Section 4.5.3, an amount equal to the Indemnification
Amount, less the amount payable under clause (x) above.
 
    4.5.2   To secure the Indemnifying Holder’s obligation to pay these amounts,
the Indemnifying Holder shall deposit into escrow an amount in cash equal to the
Indemnification Amount with an escrow agent selected by the Indemnifying Holder
and on such customary terms (subject to Section 4.5.3) as shall be mutually
acceptable to each of the Company, the Indemnifying Holder and the escrow agent.
The payment or deposit into escrow of the Indemnification Amount, pursuant to
this Section 4.5, shall be made at the time that the payment of the
Indemnification Amount would otherwise be due without regard to this Section
4.5.
 
    4.5.3   The escrow agreement for the escrow described in Section 4.5.2 shall
provide that the Indemnification Amount in escrow or any portion thereof shall
not be released to the Company unless the escrow agent receives any one or
combination of the following:
 
    (a)   a letter from the Company’s independent certified public accountants
indicating the maximum amount that can be paid by the escrow agent to the
Company without causing the Company to fail to meet the requirements of Sections
856(c)(2) and (3) of the Code determined as if the payment of such amount did
not constitute Qualifying Income or a subsequent letter from the Company’s
accountants revising or updating that amount (whether to correct an error or to
reflect the passage of time or otherwise), in which case the escrow agent shall
release such amount or, in the case of a revised or updated letter, such
additional amount to the Company, or
 
    (b)   a letter from the Company’s counsel indicating that the Company
received a ruling from the Internal Revenue Service holding that the receipt by
the Company of the Indemnification Amount would either constitute Qualifying
Income or would be excluded from gross income within the meaning of Sections
856(c)(2) and (3) of the Code (or alternatively, the Company’s outside counsel
has rendered a legal opinion to the effect that the receipt by the Company of
the Indemnification Amount would either constitute Qualifying Income or would be
excluded from gross income within the meaning of Sections 856(c)(2) and (3) of
the Code), in which case the escrow agent shall release the remainder of the
Indemnification Amount to the Company. The escrow agreement shall also provide
that any portion of the Indemnification Amount held in escrow for five (5) years
shall be released by the escrow agent to the Indemnifying Holder.
 
    4.5.4   The Indemnifying Holder agrees to amend this Section 4.5 at the
reasonable request of the Company in order to (x) maximize the portion of the
Indemnification Amount that may be distributed to the Company hereunder without
causing the Company to fail to meet the requirements of Sections 856(c)(2) and
(3) of the
 
 
 
15

--------------------------------------------------------------------------------

 

 Code, (y) improve the Company’s chances of securing a favorable ruling
described in Section 4.5.3 or (z) assist the Company in obtaining a favorable
legal opinion from its outside counsel as described in Section 4.5.3.
 
5.   UNDERWRITING AND DISTRIBUTION.
 
5.1   Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.
 
6.   VOTING OBLIGATIONS.
 
6.1   Reincorporation. The Initial Securityholder, as additional consideration
for the rights and privileges provided herein, hereby agrees that if the Initial
Securityholder exercises its rights under any of the New Sponsor Warrants or
Insider Warrants and acquires the underlying Ordinary Shares prior to the
reincorporation (via a merger or otherwise) of the Company as a corporation
incorporated under the laws of Maryland (the “Reincorporation”), then the
Initial Securityholder shall vote the Ordinary Shares acquired upon the exercise
of the applicable New Sponsor Warrants and/or Insider Warrants as well as any
other Ordinary Shares then owned by the Initial Shareholder in favor of the
Reincorporation and in favor of the Company’s election of REIT status at a duly
convened meeting of the Company’s shareholders.
 
6.2   Board of Directors.
 
The Initial Securityholder also hereby agrees that for a period of three (3)
years after the date hereof, the Initial Securityholder shall vote any and all
Ordinary Shares it holds at the time of the applicable vote in favor of any and
all nominees to the Board of Directors of the Company that are nominated by the
then existing Board of Directors of the Company and/or by Bimini Capital
Management, Inc.
 
7.   MISCELLANEOUS.
 
7.1   Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Initial Securityholder or holder of Registrable Securities or of
any assignee of the Initial Securityholder or holder of Registrable Securities.
This Agreement is not intended to confer any rights or benefits on any persons
that are not party hereto other than as expressly set forth in Section 4 and
this Section 7.1.
 
 

 


 
16

--------------------------------------------------------------------------------

 

7.2   Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex, electronic
mail or facsimile, addressed as set forth below, or to such other address as
such party shall have specified most recently by written notice. Notice shall be
deemed given on the date of service or transmission if personally served or
transmitted by telegram, telex, facsimile or electronic mail; provided, that if
such service or transmission is not on a business day or is after normal
business hours, then such notice shall be deemed given on the next business day.
Notice otherwise sent as provided herein shall be deemed given on the next
business day following timely delivery of such notice to a reputable air courier
service with an order for next-day delivery.
 
To the Company:
 
FlatWorld Acquisition Corp.
305 Flamingo Drive
Vero Beach, Florida 32963
Attn: Robert Cauley
 
with a copy to (which shall not constitute notice):
 
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219
Attn: Daniel M. LeBey
 
To the Initial Securityholder, to:
 
FWAC Holdings Limited
c/o FlatWorld Capital LLC
220 East 42nd St., 29th Floor
New York, NY 10017
Attn: Jeffrey Valenty, President
 
with a copy to (which shall not constitute notice):
 
Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attn: Douglas S. Ellenoff, Esq.
 
 
7.3   Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties
 
 

 


 
17

--------------------------------------------------------------------------------

 

hereto intend that there shall be added as a part of this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be
possible that is valid and enforceable.
 
 
7.4   Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.
 
7.5   Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.
 
7.6   Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party.
 
7.7   Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.
 
7.8   Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor shall such waiver be deemed a waiver
of any other agreement or provision herein contained. No waiver or extension of
time for performance of any obligations or acts shall be deemed a waiver or
extension of the time for performance of any other obligations or acts.
 
7.9   Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Initial Securityholder or any other holder of Registrable
Securities may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.
 
 
 
18

--------------------------------------------------------------------------------

 

 7.10   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the British Virgin Islands, without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereby:
(i) agree that any action, proceeding or claim against it arising out of or
relating in any way to this Agreement shall be brought and enforced in the
courts of the British Virgin Islands, (ii) irrevocably submit to such
jurisdiction in the British Virgin Islands, which jurisdiction shall be
exclusive and (iii) waive any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum.
 
7.11   Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Initial Securityholder in the
negotiation, administration, performance or enforcement hereof.
 
7.12   Mutual Drafting. This Agreement is the joint product of the Initial
Securityholder and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 



 
 
19

--------------------------------------------------------------------------------

 
 
 
    IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be executed and delivered by their duly authorized representatives
as of the date first written above.
 
 
                FLATWORLD ACQUISITION CORP.
 
 
           By:   __________________________________
                Name: Jeffrey A. Valenty
                Title: President
 
 
                INITIAL SECURITYHOLDER
 
                FWAC HOLDINGS LIMITED
 
 
           By:   __________________________________
                Name: Raj K. Gupta
                Title: Chief Executive Officer
 
 
20

--------------------------------------------------------------------------------

 